Exhibit FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME For the Years Ended December 31, 2007, 2006 and 2005 (in millions, except per share amounts) 2007 2006 2005 Sales and revenues Automotive sales $ 154,379 $ 143,249 $ 153,413 Financial Services revenues 18,076 16,816 23,422 Total sales and revenues 172,455 160,065 176,835 Costs and expenses Automotive cost of sales 142,587 148,866 144,920 Selling, administrative and other expenses 21,169 19,148 24,588 Goodwill impairment 2,400 — — Interest expense 10,927 8,783 8,417 Financial Services provision for credit and insurance losses 668 241 483 Total costs and expenses 177,751 177,038 178,408 Automotive interest income and other non-operating income/(expense), net 1,161 1,478 1,247 Automotive equity in net income/(loss) of affiliated companies 389 421 285 Gain on sale of The Hertz Corporation ("Hertz") (Note 20) — — 1,095 Income/(Loss) before income taxes (3,746 ) (15,074 ) 1,054 Provision for/(Benefit from) income taxes (Note 19) (1,294 ) (2,655 ) (855 ) Income/(Loss) before minority interests (2,452 ) (12,419 ) 1,909 Minority interests in net income/(loss) of subsidiaries 312 210 280 Income/(Loss) from continuing operations (2,764 ) (12,629 ) 1,629 Income/(Loss) from discontinued operations (Note 20) 41 16 62 Income/(Loss) before cumulative effects of changes in accounting principles (2,723 ) (12,613 ) 1,691 Cumulative effects of changes in accounting principles (Note 28) — — (251 ) Net income/(loss) $ (2,723 ) $ (12,613 ) $ 1,440 Average number of shares of Common and Class B Stock outstanding 1,979 1,879 1,846 AMOUNTS PER SHARE OF COMMON AND CLASS B STOCK (Note 21) Basic income/(loss) Income/(Loss) from continuing operations $ (1.40 ) $ (6.73 ) $ 0.88 Income/(Loss) from discontinued operations 0.02 0.01 0.04 Cumulative effects of changes in accounting principles — — (0.14 ) Net income/(loss) $ (1.38 ) $ (6.72 ) $ 0.78 Diluted income/(loss) Income/(Loss) from continuing operations $ (1.40 ) $ (6.73 ) $ 0.86 Income/(Loss) from discontinued operations 0.02 0.01 0.03 Cumulative effects of changes in accounting principles — — (0.12 ) Net income/(loss) $ (1.38 ) $ (6.72 ) $ 0.77 Cash dividends $ — $ 0.25 $ 0.40 The accompanying notes are part of the financial statements. FS - 1 FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR STATEMENT OF INCOME For the Years Ended December 31, 2007, 2006 and 2005 (in millions, except per share amounts) 2007 2006 2005 AUTOMOTIVE Sales $ 154,379 $ 143,249 $ 153,413 Costs and expenses Cost of sales 142,587 148,866 144,920 Selling, administrative and other expenses 13,660 12,327 12,704 Goodwill impairment 2,400 — — Total costs and expenses 158,647 161,193 157,624 Operating income/(loss) (4,268 ) (17,944 ) (4,211 ) Interest expense 2,252 995 1,220 Interest income and other non-operating income/(expense), net 1,161 1,478 1,247 Equity in net income/(loss) of affiliated companies 389 421 285 Income/(Loss) before income taxes — Automotive (4,970 ) (17,040 ) (3,899 ) FINANCIAL SERVICES Revenues 18,076 16,816 23,422 Costs and expenses Interest expense 8,675 7,788 7,197 Depreciation 6,289 5,295 5,854 Operating and other expenses 1,220 1,526 6,030 Provision for credit and insurance losses 668 241 483 Total costs and expenses 16,852 14,850 19,564 Gain on sale of Hertz (Note 20) — — 1,095 Income/(Loss) before income taxes — Financial Services 1,224 1,966 4,953 TOTAL COMPANY Income/(Loss) before income taxes (3,746 ) (15,074 ) 1,054 Provision for/(Benefit from) income taxes (Note 19) (1,294 ) (2,655 ) (855 ) Income/(Loss) before minority interests (2,452 ) (12,419 ) 1,909 Minority interests in net income/(loss) of subsidiaries 312 210 280 Income/(Loss) from continuing operations (2,764 ) (12,629 ) 1,629 Income/(Loss) from discontinued operations (Note 20) 41 16 62 Income/(Loss) before cumulative effects of changes in accounting principles (2,723 ) (12,613 ) 1.691 Cumulative effects of changes in accounting principles (Note 28) — — (251 ) Net income/(loss) $ (2,723 ) $ (12,613 ) $ 1,440 Average number of shares of Common and Class B Stock outstanding 1,979 1,879 1,846 AMOUNTS PER SHARE OF COMMON AND CLASS B STOCK (Note 21) Basic income/(loss) Income/(Loss) from continuing operations $ (1.40 ) $ (6.73 ) $ 0.88 Income/(Loss) from discontinued operations 0.02 0.01 0.04 Cumulative effects of changes in accounting principles — — (0.14 ) Net income/(loss) $ (1.38 ) $ (6.72 ) $ 0.78 Diluted income/(loss) Income/(Loss) from continuing operations $ (1.40 ) $ (6.73 ) $ 0.86 Income/(Loss) from discontinued operations 0.02 0.01 0.03 Cumulative effects of changes in accounting principles — — (0.12 ) Net income/(loss) $ (1.38 ) $ (6.72 ) $ 0.77 Cash dividends $ — $ 0.25 $ 0.40 The accompanying notes are part of the financial statements. FS - 2 FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (in millions) December31, 2007 December31, 2006 ASSETS Cash and cash equivalents $ 35,283 $ 28,896 Marketable securities (Note 3) 5,248 21,472 Loaned securities (Note 3) 10,267 5,256 Finance receivables, net 109,053 106,863 Other receivables, net 8,210 7,067 Net investment in operating leases (Note 5) 33,255 29,787 Retained interest in sold receivables (Note 7) 653 990 Inventories (Note 8) 10,121 10,017 Equity in net assets of affiliated companies (Note 9) 2,853 2,790 Net property (Note 11) 36,239 36,055 Deferred income taxes 3,500 4,922 Goodwill and other net intangible assets (Note 13) 2,069 3,611 Assets of discontinued/held-for-sale operations 7,537 8,215 Other assets 14,976 13,255 Total assets $ 279,264 $ 279,196 LIABILITIES AND STOCKHOLDERS' EQUITY Payables $ 20,832 $ 21,214 Accrued liabilities and deferred revenue (Note 15) 74,738 80,058 Debt (Note 16) 168,787 171,832 Deferred income taxes 3,034 2,744 Liabilities of discontinued/held-for-sale operations 4,824 5,654 Total liabilities 272,215 281,502 Minority interests 1,421 1,159 Stockholders' equity Capital stock (Note 21) Common Stock, par value $0.01 per share (2,124 million shares issued and 6,000 million authorized) 21 18 Class B Stock, par value $0.01 per share (71 million shares issued and 530 million authorized) 1 1 Capital in excess of par value of stock 7,834 4,562 Accumulated other comprehensive income/(loss) (558 ) (7,846 ) Treasury stock (185 ) (183 ) Retained earnings/(Accumulated deficit) (1,485 ) (17 ) Total stockholders' equity 5,628 (3,465 ) Total liabilities and stockholders' equity $ 279,264 $ 279,196 The accompanying notes are part of the financial statements. FS - 3 FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR BALANCE SHEET (in millions) December31, 2007 December31, 2006 ASSETS Automotive Cash and cash equivalents $ 20,678 $ 16,022 Marketable securities (Note 3) 2,092 11,310 Loaned securities (Note 3) 10,267 5,256 Total cash, marketable and loaned securities 33,037 32,588 Receivables, less allowances of $196 and $174 4,530 3,163 Inventories (Note 8) 10,121 10,017 Deferred income taxes 532 1,569 Other current assets 5,514 7,616 Current receivable from Financial Services (Note 1) 509 — Total current assets 54,243 54,953 Equity in net assets of affiliated companies (Note 9) 2,283 2,029 Net property (Note 11) 35,979 35,786 Deferred income taxes 9,268 14,851 Goodwill and other net intangible assets (Note 13) 2,051 3,594 Assets of discontinued/held-for-sale operations 7,537 8,215 Other assets 5,614 3,206 Non-current receivable from Financial Services (Note 1) 1,514 — Total Automotive assets 118,489 122,634 Financial Services Cash and cash equivalents 14,605 12,874 Marketable securities (Note 3) 3,156 10,162 Finance receivables, net (Note 4) 112,733 110,767 Net investment in operating leases (Note 5) 30,309 26,606 Retained interest in sold receivables (Note 7) 653 990 Equity in net assets of affiliated companies (Note 9) 570 761 Goodwill and other net intangible assets (Note 13) 18 17 Other assets 7,217 6,047 Receivable from Automotive (Note 1) — 1,467 Total Financial Services assets 169,261 169,691 Intersector elimination (2,023 ) (1,467 ) Total assets $ 285,727 $ 290,858 LIABILITIES AND STOCKHOLDERS' EQUITY Automotive Trade payables $ 15,718 $ 15,346 Other payables 3,237 4,281 Accrued liabilities and deferred revenue (Note 15) 27,672 27,001 Deferred income taxes 2,671 3,138 Debt payable within one year (Note 16) 1,175 1,284 Current payable to Financial Services (Note 1) — 640 Total current liabilities 50,473 51,690 Long-term debt (Note 16) 25,779 28,512 Other liabilities (Note 15) 41,676 48,291 Deferred income taxes 783 441 Net liabilities of discontinued/held-for-sale operations 4,824 5,654 Non-current payable to Financial Services (Note 1) — 827 Total Automotive liabilities 123,535 135,415 Financial Services Payables 1,877 1,587 Debt (Note 16) 141,833 142,036 Deferred income taxes 6,043 10,827 Other liabilities and deferred income 5,390 4,766 Payable to Automotive (Note 1) 2,023 — Total Financial Services liabilities 157,166 159,216 Minority interests 1,421 1,159 Stockholders' equity Capital stock (Note 21) Common Stock, par value $0.01 per share (2,124 million shares issued and 6,000 million authorized) 21 18 Class B Stock, par value $0.01 per share (71 million shares issued and 530 million authorized) 1 1 Capital in excess of par value of stock 7,834 4,562 Accumulated other comprehensive income/(loss) (558 ) (7,846 ) Treasury stock (185 ) (183 ) Retained earnings/(Accumulated deficit) (1,485 ) (17 ) Total stockholders' equity 5,628 (3,465 ) Intersector elimination (2,023 ) (1,467 ) Total liabilities and stockholders' equity $ 285,727 $ 290,858 The accompanying notes are part of the financial statements. FS - 4 FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the Years Ended December 31, 2007, 2006 and 2005 (in millions) 2007 2006 2005 Cash flows from operating activities of continuing operations Net cash flows from operating activities (Note 22) $ 17,074 $ 9,622 $ 20,392 Cash flows from investing activities of continuing operations Capital expenditures (6,022 ) (6,848 ) (7,516 ) Acquisitions of retail and other finance receivables and operating leases (55,681 ) (59,793 ) (54,024 ) Collections of retail and other finance receivables and operating leases 45,498 41,502 48,257 Net acquisitions of daily rental vehicles — — (1,552 ) Purchases of securities (11,423 ) (23,678 ) (11,883 ) Sales and maturities of securities 18,660 18,456 8,735 Proceeds from sales of retail and other finance receivables and operating leases 708 5,120 17,288 Proceeds from sale of businesses 1,236 56 7,937 Cash paid for acquisitions (26 ) — (2,031 ) Transfer of cash balances upon disposition of discontinued/held-for-sale operations (83 ) (4 ) (1,255 ) Other 650 325 1,849 Net cash (used in)/provided by investing activities (6,483 ) (24,864 ) 5,805 Cash flows from financing activities of continuing operations Cash dividends — (468 ) (738 ) Sales of Common Stock 250 431 895 Purchases of Common Stock (31 ) (183 ) (570 ) Changes in short-term debt 919 (5,825 ) (8,713 ) Proceeds from issuance of other debt 33,113 58,258 24,559 Principal payments on other debt (39,431 ) (36,601 ) (36,080 ) Other (62 ) (339 ) (153 ) Net cash (used in)/provided by financing activities (5,242 ) 15,273 (20,800 ) Effect of exchange rate changes on cash 1,014 464 (496 ) Net increase/(decrease) in cash and cash equivalents from continuing operations 6,363 495 4,901 Cash flows from discontinued operations Cash flows from operating activities of discontinued operations 26 (11 ) 49 Cash flows from investing activities of discontinued operations — — (49 ) Cash flows from financing activities of discontinued operations — — — Net increase/(decrease) in cash and cash equivalents $ 6,389 $ 484 $ 4,901 Cash and cash equivalents at January 1 $ 28,896 $ 28,391 $ 22,806 Cash and cash equivalents of discontinued/held-for-sale operations at January 1 (2 ) 19 703 Net increase/(decrease) in cash and cash equivalents 6,389 484 4,901 Less: Cash and cash equivalents of discontinued/held-for-sale operations at December 31 — 2 (19 ) Cash and cash equivalents at December 31 $ 35,283 $ 28,896 $ 28,391 The accompanying notes are part of the financial statements. FS - 5 FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR STATEMENT OF CASH FLOWS For the Years Ended December 31, 2007, 2006 and 2005 (in millions) 2007 2006 2005 Automotive Financial Services Automotive Financial Services Automotive Financial Services Cash flows from operating activities of continuing operations Net cash flows from operating activities (Note 22) $ 8,725 $ 6,402 $ (4,172 ) $ 7,316 $ 5,438 $ 6,912 Cash flows from investing activities of continuing operations Capital expenditures (5,971 ) (51 ) (6,809 ) (39 ) (7,122 ) (394 ) Acquisitions of retail and other finance receivables and operating leases — (55,681 ) — (59,793 ) — (54,024 ) Collections of retail and other finance receivables and operating leases — 45,518 — 41,867 — 48,245 Net (increase)/decrease in wholesale receivables — 1,927 — 6,113 — 4,751 Net acquisitions of daily rental vehicles — (1,988 ) Purchases of securities (2,628 ) (8,795 ) (4,068 ) (19,610 ) (5,714 ) (6,169 ) Sales and maturities of securities 2,686 15,974 4,865 13,591 5,106 3,629 Proceeds from sales of retail and other finance receivables and operating leases — 708 — 5,120 — 17,288 Proceeds from sale of wholesale receivables — 3,739 Proceeds from sale of businesses 1,079 157 56 — 280 7,657 Cash paid for acquisitions (26 ) — — — (2,031 ) — Transfer of cash balances upon disposition of discontinued/held-for-sale operations (83 ) — (4 ) — — (1,255 ) Investing activity from Financial Services — — 1,185 — 8,407 — Investing activity to Financial Services (18 ) — (1,400 ) — — — Other 1,070 (420 ) 18 307 387 1,462 Net cash (used in)/provided by investing activities (3,891 ) (663 ) (6,157 ) (12,444 ) (687 ) 22,941 Cash flows from financing activities of continuing operations Cash dividends — — (468 ) — (738 ) — Sales of Common Stock 250 — 431 — 895 — Purchases of Common Stock (31 ) — (183 ) — (570 ) — Changes in short-term debt (90 ) 1,009 414 (6,239 ) (115 ) (8,598 ) Proceeds from issuance of other debt 240 32,873 12,254 46,004 385 24,174 Principal payments on other debt (837 ) (38,594 ) (758 ) (35,843 ) (758 ) (35,322 ) Financing activity from Automotive — 18 — 1,400 — — Financing activity to Automotive — — — (1,185 ) — (8,407 ) Other 61 (123 ) (147 ) (192 ) (177 ) 24 Net cash (used in)/provided by financing activities (407 ) (4,817 ) 11,543 3,945 (1,078 ) (28,129 ) Effect of exchange rate changes on cash 506 508 104 360 (23 ) (473 ) Net change in intersector receivables/payables and other liabilities (291 ) 291 1,321 (1,321 ) (394 ) 394 Net increase/(decrease) in cash and cash equivalents from continuing operations 4,642 1,721 2,639 (2,144 ) 3,256 1,645 Cash flows from discontinued operations Cash flows from operating activities of discontinued operations 16 10 (11 ) — (22 ) 71 Cash flows from investing activities of discontinued operations — 17 (66 ) Cash flows from financing activities of discontinued operations — Net increase/(decrease) in cash and cash equivalents $ 4,658 $ 1,731 $ 2,628 $ (2,144 ) $ 3,251 $ 1,650 Cash and cash equivalents at January1 $ 16,022 $ 12,874 $ 13,373 $ 15,018 $ 10,117 $ 12,689 Cash and cash equivalents of discontinued/held-for-sale operations at January1 (2 ) — 19 — 24 679 Net increase/(decrease) in cash and cash equivalents 4,658 1,731 2,628 (2,144 ) 3,251 1,650 Less: Cash and cash equivalents of discontinued/held-for-sale operations at December31 — — 2 — (19 ) — Cash and cash equivalents at December31 $ 20,678 $ 14,605 $ 16,022 $ 12,874 $ 13,373 $ 15,018 The accompanying notes are part of the financial statements. FS - 6 FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Years Ended December 31, 2007, 2006 and 2005 (in millions) Capital in Accumulated Other Comprehensive Excess Retained Income/(Loss) of Par Earnings/ Foreign Employee Derivative Capital Value of (Accumulated Currency Benefit Instruments Stock Stock Deficit) Translation Related and Other Other Total YEAR ENDED DECEMBER31, 2005 Balance at beginning of year $ 19 $ 5,321 $ 12,362 $ 4,012 $ (3,971 ) $ 1,422 $ (1,728 ) $ 17,437 Comprehensive income/(loss) Net income/(loss) — — 1,440 — 1,440 Foreign currency translation (net of $299 of tax benefit) — — — (3,684 ) — — — (3,684 ) Net gain/(loss) on derivative instruments (net of $527 of tax benefit) — — — 285 — (1,264 ) — (979 ) Minimum pension liability (net of $229 of tax benefit) — (425 ) — — (425 ) Net holding gain/(loss) (net of $30 of tax benefit) — (55 ) — (55 ) Comprehensive income/(loss) (3,703 ) Common Stock issued for employee benefit plans and other — (449 ) — (449 ) ESOP loan and treasury stock — 895 895 Cash dividends — — (738 ) — (738 ) Balance at end of year $ 19 $ 4,872 $ 13,064 $ 613 $ (4,396 ) $ 103 $ (833 ) $ 13,442 YEAR ENDED DECEMBER31, 2006 Balance at beginning of year $ 19 $ 4,872 $ 13,064 $ 613 $ (4,396 ) $ 103 $ (833 ) $ 13,442 Comprehensive income/(loss) Net income/(loss) — — (12,613 ) — (12,613 ) Foreign currency translation (net of $3 of tax benefit) — — — 2,585 — — — 2,585 Net gain/(loss) on derivative instruments (net of $266 of tax) — — — 17 — 477 — 494 Minimum pension liability (net of $819 of tax) — 1,542 — — 1,542 Net holding gain/(loss) (net of $31 of tax benefit) — (59 ) — (59 ) Comprehensive income/(loss) (8,051 ) Adoption of Statement of FinancialAccounting Standards No.158 (net of $646 of tax benefit) — (8,728 ) — — (8,728 ) Common Stock issued for employee benefit plans and other — (310 ) — (310 ) ESOP loan and treasury stock — 650 650 Cash dividends — — (468 ) — (468 ) Balance at end of year $ 19 $ 4,562 $ (17 ) $ 3,215 $ (11,582 ) $ 521 $ (183 ) $ (3,465 ) YEAR ENDED DECEMBER31, 2007 Balance at beginning of year $ 19 $ 4,562 $ (17 ) $ 3,215 $ (11,582 ) $ 521 $ (183 ) $ (3,465 ) Comprehensive income/(loss) Net income/(loss) — — (2,723 ) — (2,723 ) Foreign currency translation (net of $0 of tax) — — — 1,780 — — — 1,780 Net gain/(loss) on derivative instruments (net of $126 of tax benefit) — — — 2 — (66 ) — (64 ) Employee benefit related (net of $1,870 of tax) — 5,620 — — 5,620 Net holding gain/(loss) (net of $6 of tax benefit) — (48 ) — (48 ) Comprehensive income/(loss) 4,565 Adoption of FASB Interpretation No.48 — — 1,255 — 1,255 Common Stock issued for debt conversion, employee benefit plans, and other 3 3,272 — 3,275 ESOP loan and treasury stock — (2 ) (2 ) Cash dividends — Balance at end of year $ 22 $ 7,834 $ (1,485 ) $ 4,997 $ (5,962 ) $ 407 $ (185 ) $ 5,628 The accompanying notes are part of the financial statements. FS - 7 FORD MOTOR COMPANY AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS NOTE 1.PRINCIPLES OF PRESENTATION AND CONSOLIDATION Principles of Presentation and Consolidation Our financial statements are presented in accordance with generally accepted accounting principles ("GAAP") in the United States and are shown on a consolidated basis, and on a sector basis for Automotive and Financial Services.We believe the additional information provided in the sector statements enables the reader to better understand the operating performance, financial position, cash flows, and liquidity of our two very different businesses.The difference between the total assets and total liabilities as presented in our sector balance sheet and our consolidated balance sheet is the result of netting of deferred tax assets and liabilities. Our financial statements include consolidated majority-owned subsidiaries and consolidated variable interest entities ("VIEs") of which we are the primary beneficiary.The equity method of accounting is used for our investments in entities for which we do not have control or are not the primary beneficiary, but over whose operating and financial policies we have the ability to exercise significant influence. To provide comparative prior-year balance sheets, certain amounts on our December31,2006 consolidated and sector balance sheets and related footnotes have been reclassified for operations held for sale in 2007.See Note 20 for information about our held-for-sale operations. Certain Transactions Between Automotive and Financial Services Sectors Intersector transactions occur in the ordinary course of business.We formally documented certain long-standing business practices with Ford Motor Credit
